DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2. 	A request for continued examination under 37 GFR 1.114, including the fee set forth in 37 GFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 GFR 1,114, and the fee set forth in 37 GFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 GFR 1,114. Applicant's submission filed on 7/20/2022 has been entered.

Remarks
3.	 Pending claims for consideration are claims 31-41. Claims 1-30 have been cancelled. Claims 31-41 are new.


Response to Arguments
4. 	Applicant's arguments filed 7/20/2022 are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 31-41 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 8,630,633 B1 to Tedesco et al(hereafter referenced as Tedesco), in view of Pub.No.: US 2015/0181326 A1 to Prest et al(hereafter referenced as Prest).
Regarding claim 31, Tedesco discloses “a method for communication between one or more wireless earpieces (wireless earpiece 58f)  and a wireless dongle(mobile device 10)”, the method comprising: associating the one or more wireless earpieces(wireless earpiece 58f)  with the wireless dongle(i.e. mobile device 10 serves as a wireless dongle to interconnect multiple devices), “wherein the dongle comprises a self-contained housing having a first end and a second end”(self contained housing of mobile device [Fig.1/item 10]) ,” a logic engine disposed within the self-contained housing”(modules/ applications contained within the mobile device [Fig.1]), “and communicating content between the one or more wireless earpieces and the wireless dongle (i.e. communication between mobile device([Fig.4/item 10]) and wireless earbud([Fig.4/item 58f]) in response to determining the user is authorized to communicate with the wireless dongle based on the biometric readings”(audio waveform matching termed “advanced audio fingerprinting to identify digital audio files by comparing them within a database of known files.[Col.16/lines 25-29]).
Tedesco does not explicitly disclose “a memory disposed within the self-contained housing and operatively connected to the logic engine and a plug interface of the second end for physically connecting the wireless dongle to a port of a computing system ; performing biometric readings of a user wearing the wireless earpieces; wherein the wireless dongle is physically connected to the port of the computing system; determining by the one or more wireless earpieces from user input at the one or more wireless earpieces that the user wearing the wireless earpieces is performing a gesture in or order to control the computing system; converting by the wireless earpieces the user input associated with the gesture into user commands for the computing system; communicating the user commands from the wireless earpieces through the wireless dongle and to the computing system.” 
However, Prest in an analogous art discloses “performing biometric readings of a user wearing the wireless earpieces” (monitoring system is integrated with earbuds or headsets in which biometric monitoring system can be coupled to the headphones, earbuds or headsets by a mechanical member Prest [par.0005]); “wherein the wireless dongle is physically connected to the port of the computing system” (monitoring system can also be used to control a device connected to the headphones, earbuds or headsets in which the device being controlled can be a stationary device or mobile device Prest [par.0006]); “determining by the one or more wireless earpieces from user input at the one or more wireless earpieces that the user wearing the wireless earpieces is performing a gesture in or order to control the computing system” (As a method for controlling an electronic device though one or more head gestures, one embodiment of the invention can, for example, include at least: receiving head motion data pertaining a head motion of a user of the electronic device Prest [par.0010]) ; “converting by the wireless earpieces the user input associated with the gesture into user commands for the computing system”( audio is converted to text; for a user with tactile hyposensitivity and auditory proficiency Tedesco[Col.23/lines 10-11]) ; “communicating the user commands from the wireless earpieces through the wireless dongle and to the computing system.” (determining whether the head motion data matches any of a plurality of predetermined head gestures; and identifying an action associated with the matching pre-determined head gesture. Additionally, the method can further operate to perform the identified action on the electronic device Prest[par.0010]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tedesco’s mobile phone dongle device and biometric ear speaker system with Prest’s biometric headphone/earbud system in order to provide data integrity. One of ordinary skill in the art would have been motivated to combine because Tedesco discloses a mobile device which can serve as a wireless dongle that interconnects with surrounding devices including wireless biometric earbuds, Prest teaches a wireless biometric headphone/earbud comprising an integrated monitoring system with a physical mechanical member, and both are from the same field of endeavor.
Regarding claim 32 in view of claim 31, the references combined disclose “further comprising: determining whether the user is authorized to communicate with the wireless dongle using the biometric readings” (audio waveform matching termed “advanced audio fingerprinting to identify digital audio files by comparing them within a database of known files Tedesco[Col.16/lines 25-29]).
Regarding claim 33 in view of claim 31, the references combined disclose “wherein the content includes data and audio content” audio waveform matching termed “advanced audio fingerprinting to identify digital audio files by comparing them within a database of known files Tedesco[Col.16/lines 25-29]).
Regarding claim 34 in view of claim 31, the references combined disclose “further comprising: rejecting communicating content in response to determining the biometric readings do not authorize the one or more wireless earpieces to communicate with the wireless dongle”(attempt to recognize gesture Prest[Fig.3/item 306] and if no do not perform(i.e. reject) the identified action). 
Regarding claim 35 in view of claim 31, the references combined disclose “wherein the biometric readings include at least voice characteristics and ear mapping” audio waveform matching termed “advanced audio fingerprinting to identify digital audio files by comparing them within a database of known files[Col.16/lines 25-29]).
Regarding claim 36 in view of claim 31, the references combined disclose “wherein the one or more wireless earpieces are a pair of wireless earpieces worn by the user.” (Earbud pair Tedesco[Fig.4/items 58f and 64]).
Regarding claim 37 in view of claim 31, the references combined disclose “wherein the one or more wireless earpieces are associated with the wireless dongle utilizing a secure identifier” (each record of the user profile database may be given a unique identifier and may then store various data in association with the unique identifier Tedesco[Col25/lines 54-56]).
Regarding claim 38 in view of claim 31, the references combined disclose “wherein the biometric readings are automatically read by the one or more wireless earpieces in response to the one or more wireless earpieces being worn by the user” (positioning of the monitoring system can also facilitate sensing of other user characteristics (e.g., biometric data), Such as temperature, perspiration and heart rate. Prest[par.0003])
Regarding claim 39 in view of claim 31, the references combined disclose “wherein the communicating is performed automatically in response to the one or more wireless earpieces being within range of the wireless dongle.” (sensor data captured by the activity sensor 110 can also be transmitted wirelessly relatively short range, such as less than 20 feet. Prest[par.0032]).
Regarding claim 40 in view of claim 31, the references combined disclose “wherein the system is a legacy system incapable of communicating with the one or more wireless earpieces without the wireless dongle.” (FIG. 4 illustrates an assortment of peripheral devices 58a-f which require interconnection with mobile device 10 for usage).
Regarding claim 41 in view of claim 31, the references combined disclose “wherein the wireless dongle includes interchangeable interfaces for selecting an interface that connects to the port of the system” (i.e. mobile device 10 serves as a wireless dongle to interconnect multiple devices).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433                  

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433